Citation Nr: 1222337	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the residuals of dental trauma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel 






INTRODUCTION

The Veteran had active service from October 1961 to January 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Montgomery, Alabama, regional office (RO).  

This appeal was previously before the Board in August 2011, when it was remanded for additional development.  It has now been returned for further appellate consideration.

The issues of entitlement to service connection for a bilateral knee disorder and an acquired psychiatric disorder were also remanded by the Board in August 2011.  Subsequently, service connection for arthritis of the right knee, arthritis of the left knee, and a depressive disorder with anxiety was granted in a May 2012 rating decision.  This represents a complete grant of the benefits sought on appeal, and these issues are no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has a chronic dental disability as a result of trauma to her teeth sustained in a fall during service.  

The August 2011 remand requested that the Veteran be given an opportunity to submit completed VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for private treatment records from any private provider who treated her dental trauma.  In addition, the Veteran was to be afforded a VA dental examination in order to obtain an opinion as to the etiology of her disability.  These requests were all accomplished.  

However, in May 2012 the Veteran submitted an additional VA Form 21-4142, Authorization and Consent to Release Information to the VA, for a private provider who had not previously been contacted.  The form shows that this is for treatment provided in 2012.  She requests that VA obtain the records from this provider.  The Board agrees that an attempt must be made to obtain these records.  38 C.F.R. § 3.159(c)(1) (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the dental treatment records from Dr. R.N., from the address given in the VA Form 21-4142, Authorization and Consent to Release Information to the VA, signed and dated by the Veteran in May 2012.  If these records are unable to be obtained, the Veteran must be notified and given an opportunity to obtain and submit these records herself.

2.  If additional records are obtained from Dr. R.N. or from any other sources that might be provided by the Veteran, provide these new records as well as the remainder of the claims folder to the examiner who provided the January 2012 opinion.  The examiner should review the additional records and state whether or not they provide a basis for a change in his previous opinion.  If the January 2012 examiner is no longer available, all of the Veteran's records should be provided to another dentist, who should attempt to express the following opinion:

Is it at least as likely as not (at least a 50 percent probability) that any of the Veteran's currently diagnosed dental disabilities are a result of the in-service November 1962 tooth fracture?   In this regard, the examiner should consider the Veteran's statements regarding the in-service incident where she fell and injured her teeth; her statements of symptoms in service; and her lay statements of continuous symptoms after service.  An additional examination should be scheduled if, and only if, it is felt necessary by the new examiner to provide the requested opinion.  

The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to express the opinion without resort to speculation, the reasons and bases for this conclusion should also be provided, and the missing evidence required to express the opinion should be identified. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



